Citation Nr: 1446934	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  09-34 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Chicago.


REMAND

The Veteran contends that he has bilateral hearing loss disability and tinnitus that were caused by noise exposure, to include from artillery fire, in service.  As further development is needed for adjudication of this claim, remand is necessary.

The Veteran has current diagnoses of hearing loss disability and tinnitus as shown in a November 2007 VA audiological examination report.  VA concedes that the Veteran experienced acoustic trauma during his combat service.  In a November 2007 opinion, a VA audiologist stated that it is not likely that the Veteran's hearing loss and tinnitus were related to his military service.  The audiologist noted that while the Veteran's service personnel records confirmed duty in an artillery unit, the facts of the case showed no change in hearing despite that service.  The examiner found that there was no support for the concept of delayed onset hearing loss in the most current research, and found that the fact that hearing was normal at discharge was decisive. 

The Board notes that the absence of in-service evidence of a hearing disability that meets the requirements of 38 C.F.R. § 3.385 is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss disability.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis, or age-related hearing loss, and noise-induced hearing loss, caused by chronic exposure to excessive noise.  It was also noted that the presence of a notch of decreased hearing that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.

Based on the foregoing, the Board finds that the November 2007 VA examiner's rationale for finding it less likely than not that the Veteran's current hearing loss disability and tinnitus were related to the conceded in-service noise exposure to be inadequate.  The examiner essentially opined that the disabilities were not connected to in-service noise exposure because hearing was normal at separation.  The Board finds the November 2007 opinion to be inadequate.  Therefore, these claims must be remanded for a VA etiology opinion, for the purpose of determining whether in-service noise exposure caused any current hearing loss disability or tinnitus.

Finally, in June 2012, the Veteran's representative referenced an article entitled "Adding Insult to Injury: Cochlear Nerve Degeneration after 'Temporary' Noise-Induced Hearing Loss" in support of delayed onset hearing loss.  The examiner had opined that research did not support the proposition that noise exposure could result in delayed-onset hearing loss.  The VA examiner should comment on that article in providing the requested opinions. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the for a VA audiology examination with an examiner who has not previously examined him.  The examiner must review the claims file and must note that review in the report.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that hearing loss disability and tinnitus are causally connected to the Veteran's active service or noise exposure during service.  The examiner is asked to note that the absence of in-service evidence of a hearing disability is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The examiner should consider that VA has conceded the Veteran's combat noise exposure in service.  In addition, the examiner must discuss the relevance of the article "Adding Insult to Injury: Cochlear Nerve Degeneration after 'Temporary' Noise-Induced Hearing Loss" referenced by the Veteran's presentative in June 2012.  A complete rationale for any opinion expressed, to include citation to specific medical documents and clinical findings, should be included in the examination report.

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

